DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the species restriction in the reply filed on July 19, 2021 is acknowledged.
Applicant has elected Species I: Figures 2-4, 11-13, 24, wherein applicant states Species I are drawn to claims 1-6 and 11.
Claims 7-10 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 19, 2021.
Claims 1-20 are presently pending in this application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 2011/0071527), herein referred to as Nelson.
Regarding claim 1, Nelson discloses a drive system (figures 1A, 6A, 6B, 7A-7C, 8) for a handheld rotary medical device (¶29, ¶31), comprising a drive coupling (120, 122) (¶32) configured to (i.e. capable of) be positioned between a drive motor (¶32) and a rotary surgical implement (108), a force absorption system incorporated in the drive coupling whereby force absorption system absorbs linear forces aligned with a longitudinal axis of the drive coupling (120+122, figures 1A, 6A, 6B, 7A-7C, 8, wherein the drive coupling 120+122 incorporates a force absorption system within collet portion 122 that is capable of absorbing linear forces aligned with the longitudinal axis of the drive coupling, ¶32) (Note: intended use. Nelson's force absorption system is capable of absorbing linear forces).
Regarding claim 2, Nelson discloses wherein the force absorption system (120, 122) is formed from a hollow, cylindrical, proximal end of the drive coupling (122) (¶32, figures 6A, 6B, 7A-7C, 8, wherein the force absorption system is formed by/within the hollow cylindrical proximal end 122 of the drive coupling 120+122), wherein material forming the hollow, cylindrical, proximal end of the drive coupling (122) includes a 
Regarding claim 3, Nelson discloses wherein adjacent relief slots of the plurality of relief slots (considered relief slots formed between proximal stops 262, see figures 7A-7C and 8, ¶47) are offset circumferentially from each other (figures 7A-7C and 8, ¶47). 
Regarding claim 11, Nelson discloses wherein the force absorption system (120, 122) is formed from a hollow, cylindrical, proximal end of the drive coupling (122) (¶32, figures 6A, 6B, 7A-7C, 8, wherein the force absorption system is formed by/within the hollow cylindrical proximal end 122 of the drive coupling 120+122), wherein material forming the hollow, cylindrical, proximal end of the drive coupling (122) includes a plurality of relief slots (considered relief slots formed between proximal stops 262, see figures 7A-7C and 8, ¶47) forming wings (262) and an engagement protrusion (246) positioned in the hollow, cylindrical, proximal end (122) for engaging a drive shaft of the drive system (figures 6A, 6B, 8, and ¶46).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US 2011/0071527) in view of Oliphant (US 4,428,443).
Regarding claim 4, Nelson’s drive system discloses all the features/elements as claimed but lacks wherein the plurality of relief slots are organized into rows, whereby at least one row includes at least two relief slots that each span about one quarter of a circumference of the drive coupling.
However, Oliphant teaches wherein the plurality of relief slots (56, 60) are organized into rows (see figures 2-5, wherein there are a plurality of rows of slots 56+60, with each row having two opposing slots (elements 56), col. 4, ll. 54 - col. 5, ll. 18), whereby at least one row (56+60) includes at least two relief slots (56+60) (figures 2-5) that each span about one quarter of a circumference of the drive coupling (10) (figures 2-5 and col. 4, ll. 54 – col. 5, ll. 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson’s drive coupling with a plurality of relief slots are organized into rows, whereby at least one row includes at least two relief slots that each span about one quarter of a circumference of the drive coupling as taught by Oliphant, since such a modification would allow for the drive coupling to better absorb linear forces during use.
Regarding claim 5, the modified Nelson’s drive system has wherein the rows of relief slots (56+60 of Oliphant) each include at least two relief slots (56+60 of Oliphant) that each span one quarter of a circumference of the drive coupling (10 of Oliphant) (figures 2-5 and col. 4, ll. 54 – col. 5, ll. 18 of Oliphant), wherein relief slots (56+60 of 
Regarding claim 6, Nelson’s drive system discloses all the features/elements as claimed but lacks wherein the plurality of relief slots are positioned nonorthogonal and nonparallel to the longitudinal axis of the drive coupling.
However, Oliphant teaches wherein the plurality of relief slots (56+60) are positioned nonorthogonal and nonparallel (wherein the perimeters are nonorthogonal and nonparallel to the longitudinal axis of the coupling, see figures 2-5 and col. 4, ll. 54 – col. 5, ll. 18) to the longitudinal axis of the drive coupling (10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson’s drive coupling with wherein the plurality of relief slots are positioned nonorthogonal and nonparallel to the longitudinal axis of the drive coupling, since such a modification would allow for the drive coupling to better absorb linear forces during use.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450.  The examiner can normally be reached on Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775